Ex 10.3

 

REAL PROPERTY

MANAGEMENT AGREEMENT

 

THIS REAL PROPERTY  MANAGEMENT AGREEMENT (“Agreement”) is effective as of the
16th day of October, 2012, by and between Hartman Bent Tree Green, LLC, a Texas
limited liability company (“Company”), and Hartman Income REIT Management, Inc.,
a Texas corporation (“Manager”).

 

ARTICLE I

AGENCY; TERM

 

            A.        Appointment/Acceptance.  Company hereby appoints Manager,
and Manager hereby accepts appointment, on the terms and conditions hereinafter
provided, as exclusive managing and leasing agent for all properties acquired by
Company.  All properties acquired by Company which from time to time are subject
to this Agreement are hereinafter referred to collectively as the “Properties”
and individually as the “Property.”

 

            B.        Term.  Subject to Article IV below, the term of this
Agreement (the "Term") shall be a period of one (1) year from the date first set
forth above and thereafter shall be automatically extended on an annual basis
unless terminated in writing by either Company or Manager at least thirty (30)
days prior to the expiration of the Term or extension thereof.

 

ARTICLE II

MANAGER’S DUTIES

 

            A.        Property Management.

 

                        1.         Power and Authority.  Manager shall have, and
is hereby granted, full power and authority to exercise all functions and
perform all duties in connection with the operation and management of the
Properties, subject to the right retained by Company to supervise the activities
of Manager pursuant to this Agreement.  The power and authority of Manager shall
include but not be limited to:

 

                                    a.         Investigating, hiring, paying,
supervising and discharging all personnel necessary or desirable, in Manager’s
good faith judgment, to be employed in connection with the maintenance and
operation of the Properties.  Compensation for the service of all such employees
and the cost of worker’s compensation insurance and any benefits with respect to
such employees shall be an operating expense of the Properties.  Manager, on
behalf of Company, may employ affiliated persons or entities of Manager or
Company (hereinafter “Affiliates”) as long as such employment is at rates that
do not exceed commercially reasonable rates that would be paid to an
unaffiliated person or entity for similar services, supplies, materials or other
such dealings.  Manager is authorized to engage, on behalf of and at the expense
of Company, professional persons (such as lawyers and accountants) and
consultants (such as tax and energy consultants) to render services for the
Properties.

 

                                    b.         Maintaining business-like
relations with tenants.

 

                                    c.         Using good faith efforts to lease
vacant space in the Properties and renew existing leases with tenants in
accordance with the current rental schedule from time to time submitted by
Manager and approved by Company (or in the absence of such current rental
schedule approved by Company, at rents reasonably determined by Manager taking
into consideration market factors then prevailing) and on such other terms and
conditions as Manager in its sole discretion shall determine.  Manager shall
execute leases and rental agreements with tenants and agreements with
concessionaires in Manager’s name as agent for Company on such terms and
conditions as Manager, in its sole discretion, shall determine.  Manager shall
have the right to reduce the rental rate by an amount up to ten percent (10%) of
the rental rate stipulated on the then current rental schedule approved by
Company (if any) if, in Manager’s sole discretion, such reduction is necessary
to expedite rental of such space under the competitive rental and economic
conditions then prevailing.

 

                                    d.         Collecting all monthly rentals
and other charges due from tenants, all rents and other charges due from
concessionaires, users of parking spaces and from users or lessees of other
facilities in the Properties.  Company hereby authorizes and directs Manager to
request, demand, collect, receive and receipt for any and all charges or rents
which may at any time be or become due to Company, and to take such legal action
as necessary to evict tenants delinquent in payment of monthly rent and to take
such legal action as necessary to collect any rentals owing from tenants.

 

                                    e.         Causing the buildings,
appurtenances and grounds on the Properties to be maintained according to
customary industry standards including, but not limited to, landscaping,
interior and exterior cleaning, painting and decorating, plumbing, steam
fitting, carpentry and other normal maintenance and repair work or any
extraordinary maintenance and repair work deemed necessary or desirable by
Manager, in Manager’s good faith judgment.

 

                                    f.          Making contracts for water,
electricity, gas, fuel, oil, telephone, pest control, trash removal, insurance
and other necessary services as Manager shall deem necessary or desirable, in
Manager’s good faith judgment.  Additionally, Manager shall place purchase
orders for such equipment, tools, appliances, materials and supplies as are
necessary or desirable, in Manager’s good faith judgment, to properly maintain
the Properties.  All such contracts and orders may at Manager’s choice be made
in either the name of Manager or in the name of Company and shall be on such
terms and conditions as Manager deems advisable.  Manager shall use good faith
efforts to have such contracts provide that Manager (or Company, as applicable)
can terminate on thirty (30) days notice.

 

                                    g.         Taking such action as may be
necessary or desirable, in Manager’s good faith judgment, to comply with any
orders or requirements affecting the Properties issued by federal, state, county
or municipal authority having jurisdiction over the Properties.  Manager shall
promptly notify Company of the receipt and contents of any such governmental
orders or requirements.

 

                                    h.         Causing to be disbursed or paid,
from the monies collected from the operation of the Properties and such other
monies as may or shall be advanced by Company to Manager:  (1) salaries and any
other compensation or fees due and payable to Manager and employees of the
Properties in connection with the management of the Properties and the cost of
workers’ compensation insurance with respect to such employees; (2) payments
required to be made to the holders of any mortgages affecting the Properties;
(3) current amounts due for premium charges under contracts of insurance for
fire and other hazard insurance premiums and amounts due for ad valorem taxes or
other assessments on the Properties; (4) sums otherwise due and payable in
connection with the operation and management of the Properties, including but
not limited to, utility bills, service bills, supply bills license fees and
payroll taxes; (5) repair expenses, capital improvement costs and other sums
retained for such reserves as Manager deems necessary or desirable, in Manager’s
good faith judgment,  for the prudent management and operation of the
Properties; and (6) the balance of funds, if any, shall be paid monthly to
Company.  Unless otherwise agreed to in writing by Manager and Company, such
payments and disbursements shall be made by Manager in any order it may
determine.

 

     i.          Verifying appraisals and bills for real estate and personal
property taxes, improvement assessments and other like charges which are or may
become liens against the Properties.  Manager may pay the bills or take such
legal action as necessary to appeal such tax appraisals as Manager may decide,
in its reasonable judgment, to be prudent.   

 

 

2.         Manager’s Right to Subcontract.  Manager reserves the right, in its
sole discretion, to subcontract some or all of the property management and
leasing functions described herein to property managers, leasing agents and
certain other third parties.  However, except as expressly provided herein, the
fees to be paid to Manager under this Agreement are inclusive of fees payable to
such third parties and Manager will pay the third parties with whom it
subcontracts for these services a portion of its property management or leasing
fees.

 

          3.         Company’s Right to Supervise.  Company at all times shall
have the right to supervise Manager in its performance of any or all of these
activities.  Company shall have the right, if it so elects, to direct Manager in
the conduct of any of these activities.  Absent any such direction from Company,
Manager shall be entitled to perform its duties hereunder in accordance with its
own good faith judgment.

 

            4.         Agency; Payments.  Except for the employment, supervision
and discharge of personnel in connection with the maintenance and operation of
the Properties, who shall be employees of Manager and not of Company (although
all costs with respect to such employees shall, to the extent allocable to the
Properties, be deemed costs of the Properties), all action taken by Manager
pursuant to the provisions of this Agreement shall be done as agent of Company
and obligations or expenses incurred thereunder shall be for the account, on
behalf and at the expense of Company, but any such actions may be taken or made
either in Company’s name or Manager’s name.  Any payments to be made by Manager
hereunder shall be made out of such monies as are available from rentals and
other collections from the Properties and such other monies as may be provided
by Company.  In the event anticipated disbursements for Properties expenses and
Company management shall in any month be in excess of the anticipated revenues,
Company agrees to advance sufficient funds to meet the obligations (including
all costs with respect to the employees of the Properties described in
II(A)(1)(a) hereof, including Affiliates, the Management Fee, reimbursement of
expenses described in III(A) hereof) within five (5) days after Manager’s
request.  Manager shall not be obligated to make any advance to or for the
account of Company or to pay any sum contemplated by this Agreement except out
of funds held by Manager on behalf of Company or out of funds provided by
Company to Manager, nor shall Manager be obligated to incur any liability of or
for the account of Company without assurance or proof from Company that the
necessary funds for the discharge thereof will be provided promptly.

 

                        5.         Bank Account.  Manager shall establish and
maintain, in a manner to indicate the custodial nature thereof, with a bank,
whose deposits are insured by the Federal Deposit Insurance Corporation, a
separate bank account as agent of Company for the deposit of rentals and
collections from the Properties, which shall not be commingled by Manager with
funds from other projects or other funds of Manager or its Affiliates.  Manager
has authority to draw thereon (a) for any payments to be made by Manager
pursuant to the terms of this Agreement, (b) to discharge any liabilities or
obligations incurred pursuant to this Agreement, (c) for the payment of the
Management Fee described in III(A) hereof and the various expense reimbursements
due Manager hereunder.

 

                        6.         Operating Budget.  On or before December 1 of
each year, Manager shall prepare and submit to Company for its consent an
operating budget with respect to the Properties for the next ensuing calendar
year (the “Budget”).  If Company does not consent to the Budget submitted by
Manager then, pending such consent or the submission to Manager by Company of an
alternative Budget, Manager shall be authorized to rely on the Budget for the
prior year, but with a four percent (4%) increase in each line item.

 

                        7.         Discretion.  Manager shall have and is hereby
granted sole and complete discretion to exercise the powers and functions
granted herein and Manager shall not be required to consult with Company or
obtain Company’s approval before taking any action permitted hereunder;
provided, however, except in cases of emergency, Manager shall not incur any
obligation in excess of $10,000.00 without the consent of Company.  The approval
by Company of a Budget shall be deemed the consent of Company to the expenses
indicated on such Budget.  For these purposes, an “emergency” shall be deemed to
exist if in the good faith judgment of Manager, prompt maintenance or repairs
are needed in order to prevent death, bodily injury or material property damage.

 

                        8.         Records.  Manager shall maintain, or cause to
be maintained, books of account of all receipts and disbursements from the
management of the Properties.  Manager shall provide monthly statements to
Company containing occupancy information and collection and disbursement
reports.  Manager shall allow Company’s accountant or other representatives to
review the books and records of the Properties during reasonable business
hours.  Manager also shall provide Company with an annual report for the
Properties containing information about occupancy and receipts and disbursements
for the immediately preceding calendar year.

 

                                   

ARTICLE III

COMPENSATION OF MANAGER

 

            A.        Property Management.

 

                        1.         Management Fee.  Company shall pay to
Manager, as base compensation for Manager’s duties and obligations under this
Agreement, a property management fee (the “Management Fee”) equal to five
percent (5%) of the Effective Gross Revenues (as hereinafter defined) for the
management of retail centers, office/warehouse buildings, industrial properties
and flex properties and 3 to 4% of the Effective Gross Revenues for office
buildings, based upon the square footage and gross property revenues of the
buildings. Company will pay a 4% fee for the management of office buildings
under 100,000 square feet in size or with gross annual revenues under $1,000,000
and a 3% fee for the management of office buildings of 100,000 square feet or
more in size and gross annual revenues of $1,000,000 or more. Company shall pay
the Management Fee to the Manager within ten (10) days after the end of each
calendar month, based upon the Effective Gross Revenues during said calendar
month.  For purposes of this Agreement, “Effective Gross Revenues” shall mean
all payments actually collected from tenants and occupants of the Properties,
exclusive of (a) security and deposits (unless and until such deposits have been
applied to the payment of current or past due rent) and (b) payments received
from tenants in reimbursement of expenses of repairing damage caused by tenants.

 

                        2.         Leasing Fee.  If Manager provides leasing
services with respect to a Property, Company shall pay to Manager a leasing fee
(the “Leasing Fee”) in an amount equal to the leasing fees charged by
unaffiliated persons rendering comparable services in the same geographic
location of the applicable property.  The Leasing Fee shall be payable upon
execution of each lease.

 

                        3.         Construction Management Fee.  In the event
that Manager supervises the construction or installation of tenant improvements
to the Properties, Company shall pay Manager a construction management fee equal
to 5% of the costs of the construction or installation of the tenant
improvements.

 

                        4.         Oversight Fee.  In the event that Company
contracts directly with a third-party property manager in respect of a Property,
Company shall pay Manager an oversight fee equal to 1% of the Effective Gross
Revenues of the Property managed.  In no event will the Company pay both a
property management fee and an oversight fee to Manager with respect to any
particular property.  

 

                        5.         Disposition Fee.  If Manager provides a
substantial amount of services, as determined by Company’s independent
directors, in connection with the sale of one or more assets, Manager will
receive a disposition fee equal to (1) in the case of the sale of real property,
the lesser of: (A) one-half of the aggregate brokerage commission paid
(including the disposition fee) or, if none is paid, the amount that customarily
would be paid, or (B) 3% of the sales price of each property sold, and (2) in
the case of the sale of any asset other than real property, 3% of the sales
price of such asset.

 

                      6.         Reimbursement of Expenses.  Company, within
fifteen (15) days of a request by Manager, shall reimburse Manager for all
reasonable and necessary expenses incurred or monies advanced by Manager on
behalf of Company in connection with the management and operation of the
Properties, including the wages and salaries and other employee-related expenses
of all employees of Manager or its subcontractors who are engaged in the
operation, management, maintenance or access control of the Properties,
including taxes, insurance and benefits relating to such employees, and travel
and other out-of-pocket expenses that are directly related to the management of
a specific Property or Properties.. Company will also reimburse fees and
expenses of third-party professionals and consultants related to the management
and operation of the Properties, subject to the limitations on fees and
reimbursements contained in Company’s charter. Manager shall have no obligation
to advance any of its own funds for the management of the Properties.

 

            B.        Miscellaneous.  The fees and reimbursements set forth in
III are cumulative; and the obligations of Company pursuant to III shall survive
the termination of this Agreement.

 

ARTICLE IV

TERMINATION

 

            A.        Termination.  Notwithstanding anything herein to the
contrary, but subject to Article IV(B) below, this Agreement may be terminated
at any time without cause or penalty by: (a) either party upon sixty (60) days
prior written notice to the other party or (b) by mutual consent of the
parties.  The parties may terminate this Agreement in its entirety or with
regard to a specific Property or Properties

 

            B.        Default.  Notwithstanding anything herein to the contrary,
either party shall have the right (without limitation of its other rights and
remedies) to terminate this Agreement in the event of a default by the other
party if such default is not cured within thirty (30) days after written notice
is given to the other party (provided that if such default cannot reasonably be
cured within such thirty (30) day period, the cure period shall be extended as
may reasonably be required provided that the party obligated to cure such
default endeavors with diligence to do so).  Additionally, Company shall have
the right (without limitation of its other rights and remedies) to immediately
terminate this Agreement at any time upon thirty (30) days written notice to
Manager in the event of Manager’s fraud, gross malfeasance, gross negligence or
willful misconduct.

 

            C.        Termination Payments.  Upon termination in whole or as to
any Properties, Company and Manager shall immediately account to each other with
respect to all matters outstanding and all sums owing each other as of the
effective date of termination.  Manager shall be entitled to retain copies of
such books and records pertaining to such Properties as Manager deems
appropriate, provided Manager shall bear the cost of such photocopying.

 

ARTICLE V

INSURANCE; INDEMNIFICATION OF MANAGER

 

            A.        Insurance.  Except as otherwise agreed in writing between
the parties hereto, Manager shall maintain (subject to reimbursement as an
expense of the Properties) adequate worker’s compensation insurance covering all
personnel employed by Manager and working at or engaged in the operation of the
Properties, all risk casualty insurance, and public liability insurance for the
Properties with a broad form comprehensive general liability endorsement, in
such amounts as Manager may deem appropriate.  Any and all other insurance
maintained for the Properties shall be the sole responsibility of Company.  Each
party shall provide the other with copies of all insurance policies maintained
by such party with respect to the Properties.

 

            B.        Indemnification.  Manager shall have no liability to
Company for any loss suffered by Company which arises out of any action or
inaction of Manager if Manager, in good faith, determined that such course of
conduct was in the best interest of Company and such course of conduct did not
constitute the negligence or misconduct of Manager.  Company shall indemnify
Manager against all claims, actions, damages, losses, judgments, liabilities,
costs and expenses (including attorneys’ fees) and amounts paid in settlement of
any claims sustained by Manager in connection with the management of the
Properties and the management services provided pursuant to this Agreement,
provided that the same were not the result of negligence or misconduct on the
part of Manager (collectively, “Unauthorized Acts”).  Manager shall indemnify
Company against all claims, actions, damages, losses, judgments, liabilities,
costs and expenses (including attorneys’ fees) and amounts paid in settlement of
any claims sustained by Company arising out of or in connection with
Unauthorized Acts.  Indemnities herein contained shall not apply to any claim
with respect to which the indemnified party is covered by insurance, provided
that the foregoing exclusion does not invalidate the indemnified party’s
insurance coverage.  The indemnification provisions set forth herein shall
survive termination of this Agreement.

 

            C.        Waiver.  Notwithstanding anything herein to the contrary,
each party hereby waives any claim against the other to the extent recoverable
by insurance carried or required to be carried by the claimant hereunder.

 

 

ARTICLE VI

MISCELLANEOUS

 

            A.        Binding Obligation; Assignment.  This Agreement shall
inure to the benefit of and constitute a binding obligation upon the parties
hereto and their respective successors and assigns.  Subject to VI(G), no party
may assign its rights or delegate its duties hereunder without the prior written
consent of the other party, such consent not to be unreasonably withheld.

 

            B.        Entire Agreement.  This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters set forth
herein, and shall not be changed, modified or amended, except by an instrument
in writing after this date signed by both of the parties hereto with the same
formalities as the execution of this Agreement.

            C.        Relief.  Company and Manager each shall be entitled to
injunctive and other equitable relief to enforce the provisions of this
Agreement.

 

            D.        Competitive Activities.  Manager (and any Affiliate) may
acquire, own, promote, develop, operate and manage real property (or any one or
more of the foregoing) on its own behalf or on behalf of any other person or
entity.  Manager (and any Affiliate), notwithstanding the existence of this
Agreement, may engage in any activity it so chooses, whether such activity is
competitive with the Properties or Company or otherwise, without having or
incurring any obligation to offer any interest in such activities to Company. 
Neither this Agreement nor any activity undertaken pursuant hereto shall prevent
Manager (and any Affiliate) from engaging in such activities or require Manager
(and any Affiliate) to permit Company to participate in such activities, and, as
a material part of the consideration for Manager’s execution hereof, Company
hereby waives, relinquishes and reserves any such right or claim of
participation.

 

            E.         Time Obligation.  Manager shall not be required to spend
all of its time in the performance of its duties hereunder, but, rather, shall
spend such time as it deems reasonably necessary for the business-like
management of the Properties.

 

            F.         Notices.  Notices or other communications required or
permitted to be given hereunder shall be deemed duly made or given, as the case
may be, if in writing, signed by or on behalf of the person making or giving the
same, and shall be deemed completed upon the first to occur of receipt or two
(2) days after deposit in the United States mail, first class, postage prepaid,
addressed to the person or persons to whom such offer, acceptance, election,
approval, consent, certification, request, waiver, or notice is to be made or
given, at their respective addresses:

 

If to Company:                       Hartman Short Term Income Properties XX,
Inc.

                                                2909 Hillcroft, Suite 420

                                                Houston, Texas  77057

                                                Attention:  Allen R. Hartman

 

If to Manager:                         Hartman Income REIT Management, Inc.

                                                2909 Hillcroft, Suite 420

                                                Houston, Texas  77057

                                                Attention:  Allen R. Hartman

 

or, in any case, at such other address as shall have been set forth in a notice
sent pursuant to the provisions of this paragraph.

 

            G.        Consents; Approval.  Wherever in this Agreement the
consent or approval of a party is required, such consent or approval shall not
be withheld unreasonably (except as expressly set forth herein to the contrary)
and shall be deemed to have been given if the party whose consent or approval is
requested does not notify in writing the party requesting such consent or
approval otherwise within ten (10) days after receipt of a written request for
such consent or approval.

 

            H.        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.

 

            I.          Situs.  This Agreement and the rights and obligations of
the parties hereto shall be governed by and construed in accordance with the
laws of the State of Texas, without regard to the conflict of laws provisions
thereof.

 

            J.          Headings.  Article and section titles or captions
contained in this Agreement are inserted only as a matter of convenience and for
reference and shall not be construed in any way to define, limit, extend or
describe the scope of any of the provisions hereof.

 

            K.        Definitions.  The words such as “herein,” “hereinafter,”
“hereof,” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires. 
The singular shall include the plural, and the masculine gender shall include
the feminine and neuter, and vice versa, unless the context otherwise requires.

 

            L.         Severability; Invalidity.  Each provision of this
Agreement shall be considered separable and if for any reason any provision or
provisions herein are determined to be invalid and contrary to any existing or
future law, such invalidity shall not impair the operation of or affect those
portions of this Agreement which are valid.

 

            M.        Additional Instruments, Acts.  Each of the parties hereto
shall hereafter execute and deliver such further instruments and do such further
acts and things as may be required or useful to carry out the intent and purpose
of this Agreement and as are not inconsistent with the provisions hereof.

 

            N.        Time.  Time is of the essence with respect to the dates
set forth in this Agreement.

 


            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written pursuant to due authority.

 

                                    COMPANY:

 

                                    HARTMAN BENT TREE GREEN, LLC,

                                    a Texas limited liability company

 

                                               

                                    By:      ___________________________________

                                                Louis T. Fox, III, Vice
President

                                   

                                    MANAGER:                        

 

                                    HARTMAN INCOME REIT MANAGEMENT, INC.,

                                    a Texas corporation

                                                                       

 

                                               

                                    By:      ___________________________________

                                                Louis T. Fox, III,

                                                Vice President and Chief
Financial Officer

                                                           

 

 

 

 